Exhibit 10.1

 

     

CONTRAT DE TRAVAIL A DUREE

INDETERMINEE – ANNULE ET REMPLACE

LES PRECEDENTS CONTRATS

 

      

AMENDED AND RESTATED EMPLOYMENT

CONTRACT FOR AN UNLIMITED TERM

 

ENTRE

 

MSC.Software, Société à responsabilité limitée (SARL), au capital de
1.412.952,00 euros, immatriculée au Registre du Commerce et des Sociétés d’Evry
sous le numéro B 385 111 802, dont le siège social est situé sis Technopolis -
Immeuble GAMMA, 3, avenue du Canada, Les Ulis, 91978 COURTABOEUF Cedex,
représentée par Monsieur John A. MONGELLUZZO, en sa qualité de Membre du Conseil
de Gérance, dûment habilité,

 

Ci-après désignée la « Société »,

 

D’une part,

 

ET

 

M. Amir Mobayen, de nationalité américaine, domicilié au 95 rue de Rambouillet -
78460 CHEVREUSE,

 

Ci-après dénommé le « Salarié »,

 

D’autre part.

 

IL A ETE CONVENU ET ARRETE CE QUI SUIT :

 

Préambule

 

Le présent Contrat de travail a pour objet de fixer les droits et obligations
des parties.

 

Ce contrat s’inscrit dans un souci de prendre en compte les besoins d’adaptation
permanente de la Société tout en recherchant un équilibre avec les aspirations
de M. Mobayen, et ce dans le prolongement des précédents engagements conclus
entre les parties.

 

Article 1. – Engagement

 

La Société engage aux termes du présent contrat de travail le Salarié en qualité
de Executive Vice

 

      

 

BETWEEN

 

MSC.Software, Société à responsabilité limitée (limited liability company) with
a share capital of Euros 1,412,952.00, enrolled with the Registry of Trade and
Companies of Evry under number B 385 111 802, having its registered office at
Technopolis - Immeuble GAMMA, 3 avenue du Canada, Les Ulis, 91978 COURTABOEUF
Cedex, represented by Mr. John A. MONGELLUZZO, in his capacity of Member of
Management Council, duly entitled for the purposes hereof,

 

Hereinafter referred to as the “Company”,

 

On the one hand,

 

AND

 

Mr. Amir Mobayen, of American nationality, residing 95, rue de Rambouillet -
78460 CHEVREUSE,

 

Hereinafter referred to as the « Employee »,

 

On the other hand.

 

IT HAS BEEN AGREED AND DECIDED AS FOLLOWS :

 

Whereas

 

The purpose of this employment agreement is to set forth the parties’ respective
rights and obligations.

 

The present Contract is made out of concern to take account of the Company’s
constant need to adapt itself, to find a balance with Mr. Mobayen’s aspirations,
and also in the respect of the continuation of their previous agreements.

 

Clause 1. - Engagement

 

Under the terms of this employment contract, the

 

1/8



--------------------------------------------------------------------------------

Président - Worldwide Sales and Services, statut cadre dirigeant, qui l’accepte.

 

Le présent contrat de travail (ci-après le « Contrat ») est soumis aux
dispositions de la Convention Collective Nationale des Bureaux d’Etudes
techniques, Cabinets d’Ingénieurs Conseils et Sociétés de Conseil (ci-après
désignée la « Convention Collective applicable »).

 

Article 2. – Fonctions et attributions

 

2.1 Le Salarié, en sa qualité de Executive Vice Président - Worldwide Sales and
Services, sera notamment responsable en France et à l’étranger des Opérations de
Ventes et de Services (à savoir les zones Europe, Moyen Orient, Afrique,
Amériques et Asie-Pacifique).

 

Le Salarié exercera ses fonctions sous l’autorité directe de toute personne
dûment désignée par MSC.Software Corporation (ci-après « MSC »).

 

Le Salarié sera également en charge de toute autre tâche que la Société
déciderait de lui confier dans le cadre de l’exécution de ses fonctions et
conformément aux stipulations du présent contrat.

 

Les fonctions ainsi confiées sont, par nature, évolutives et peuvent nécessiter
des adaptations. Le cas échéant, le Salarié s’engage à accomplir toute formation
rendue nécessaire par ces évolutions, et que lui demanderait la Société.

 

2.2 Le Salarié exercera ses fonctions au sein de l’établissement de la Société
situé sis Les Ulis - Courtaboeuf (91).

 

Toutefois, compte tenu des fonctions et du niveau de responsabilités du Salarié
et des nécessités de la Société, le Salarié accepte dès à présent le fait qu’il
pourrait être amené à changer de lieu de travail sur l’ensemble du secteur
géographique où la Société exercera son activité et ce, dans un rayon de 100 km
autour de Paris.

 

En outre, compte tenu de la nature de ses fonctions, le Salarié s’engage à
voyager vers toutes destinations en France ou à l’étranger, et aussi souvent que
cela sera nécessaire, pour le bon accomplissement de ses fonctions et la

 

      

Company hires the Employee as Executive Vice President - Worldwide Sales and
Services, “cadre dirigeant” status (i.e. Executive Manager status), who accepts.

 

This agreement (hereinafter the “Agreement”) shall be governed by the provisions
of the National Collective Bargaining Agreement applicable to Engineering
Offices and Consulting Companies, i.e. Convention collective nationale des
Bureaux d’Etudes techniques, Cabinets d’Ingénieurs Conseils et Sociétés de
Conseil (Hereinafter referred to as the “applicable Collective Bargaining
Agreement”) .

 

Clause 2. - Duties and competences

 

2.1 The Employee, in his capacity of Executive Vice President - Worldwide Sales
and Services, shall be, in particular, responsible for managing Worldwide Sales
and Services for all regions worldwide (i.e. Europe, Middle East, Africa,
Americas and Asia Pacific).

 

The Employee shall carry out his functions under any person duly appointed by
MSC.Software Corporation (hereinafter “MSC”).

 

The Employee shall also be responsible for any other task that the Company may
decide to entrust to him in the exercise of his duties and in accordance with
the provisions of the present agreement.

 

The functions entrusted are, by nature, evolutionary and can require
adaptations. If necessary, the Employee is engaged to achieve any formation made
necessary by these evolutions, and which the Company would ask him.

 

2.2 The Employee’s place of work is the offices of the Company located in Les
Ulis- Courtaboeuf (91).

 

However, due to the nature of the duties, the Employee’s level of responsibility
and the requirements of the Company, the Employee hereby accepts that it may be
necessary to change his place of work to any other place where the Company
carries on or will carry on its activity in an area of 100 km around Paris.

 

In addition, due to the nature of his duties, the Employee undertakes to travel
to any destination in France or abroad as often as is necessary for the purposes
of carrying out his duties and the effective execution of his assignments.

 

   

 

2/8



--------------------------------------------------------------------------------

conduite de ses missions.

 

Le Salarié accepte de se déplacer une semaine par mois au siège social de MSC,
situé actuellement à Santa Ana en Californie (USA), sauf décision contraire du
Chief Executive Officer de MSC.

 

2.3 Le Salarié accepte l’emploi qui lui est confié aux termes du présent Contrat
et, pendant la durée du présent Contrat, fera toute diligence et utilisera son
expérience ainsi que ses connaissances professionnelles et techniques, pour agir
au mieux des intérêts de la Société.

 

2.4 Le Salarié se tiendra exclusivement à la disposition de la Société.

 

L’exercice de toute autre activité similaire ou non, rémunérée ou non, sera
soumis à l’accord préalable de la Société.

 

Article 3. – Durée et rupture du contrat

 

3.1 Le présent Contrat annule et remplace tous les contrats précédents et
avenants y attachés. Plus particulièrement, le présent Contrat annule et
remplace le précédent contrat de travail conclu entre le Salarié et la Société
lequel était entré en vigueur le 1er octobre 2006.

 

II prendra effet le 1er juin 2008 avec reprise de l’ancienneté du Salarié depuis
le 1er octobre 2001.

 

3.2 Le présent Contrat, pourra prendre fin à l’initiative de chacune des parties
au terme d’un préavis de 6 mois, sauf licenciement pour faute grave ou lourde ou
situation dans laquelle le préavis n’est pas dû.

 

Article 4. – Rémunération

 

En contrepartie de l’accomplissement de ses fonctions, le salarié percevra une
rémunération fixe annuelle forfaitaire brute de 296.000,00 € (deux cent quatre
vingt seize mille euros) avant déduction des charges et contributions sociales
calculées et payées en Euro en accord avec la politique de rémunération de
MSC.Software Corporation.

 

4.1 Plan de Commissionnement des Cadres exécutifs de MSC

      

The Employee agrees to spend one week a month at MSC headquarters, currently in
Santa Ana, California (USA), unless otherwise directed by the Chief Executive
Officer of MSC.

 

2.3 The Employee accepts the position, to which he has been appointed under the
terms of this Contract and, for the term of this Contract, will take any
measures and will use his experience as well as his professional and technical
knowledge to act in the best interest of the Company.

 

2.4 The Employee will make himself exclusively available to the Company.

 

Any other similar or not similar activity, paid or unpaid, will be subject to
the prior consent of the Company.

 

Clause 3. - Term of the contract

 

3.1 This Contract supersedes and replaces any other previous employment
agreements or amendments hereto. In particular, the present employment agreement
supersedes and replaces the previous employment agreement entered into and
between the Company and the Employee which was effective as of October 1, 2006.

 

This Contract will take effect on June 1st, 2008 with resumption of the
Employee’s length of service since October 1st, 2001.

 

3.2 This Contract may be terminated by either party upon giving the other party
6 months’ prior notice, except in case of dismissal for serious or gross
misconduct or where no prior notice is required.

 

Clause 4. – Remuneration

 

The Employee shall receive an annual gross base salary of € 296,000.00 (two
hundred and ninety six thousands Euros), before deduction of employee payroll
taxes, which would be calculated and payable in Euro in accordance with the
MSC.Software Corporation payroll policies.

 

4.1 Executive Bonus Plan

 

The employee will be eligible for an annual bonus (“Bonus”) under and subject to
the terms and conditions of the MSC Executive Bonus Plan

 

 

3/8



--------------------------------------------------------------------------------

Le salarié pourra être éligible au versement d’une prime annuelle (“Bonus”)
conformément aux termes et conditions du Plan de Commissionnement des Cadres
exécutifs de MSC (“Executive Bonus Plan”) et reconnaît que le titre et les
termes de l’Executive Bonus Plan pourront être modifiés à la discrétion de la
Société.

 

Cette prime pourra atteindre 70% (soixante dix pour cent) du salaire annuel brut
du Salarié à objectifs atteints

 

Article 5. - Frais de Déplacement et de Mission

 

Les frais engagés dans l’intérêt de la Société et dans des proportions
raisonnables, dès lors qu’ils auront été préalablement autorisés, seront
remboursés sur justificatifs conformément à la politique des frais de
déplacement et de missions en vigueur dans la Société.

 

Pour les besoins de sa mission, la Société mettra à la disposition du Salarié un
véhicule de fonction conformément à la politique relative au Véhicule de
Fonction en vigueur dans la Société.

 

Le Salarié sera autorisé à utiliser ce véhicule à des fins personnelles.

 

En vertu de la législation française, cette utilisation privée constitue un
avantage en nature dont il sera tenu compte tant sur le plan fiscal que pour le
calcul des cotisations sociales.

 

Article 6. – Protection sociale

 

Le Salarié sera affilié aux régimes de sécurité sociale obligatoires et sera
redevable des cotisations salariales y afférentes.

 

Pour l’information du Salarié, les régimes de retraites sont actuellement gérés
par :

 

Ÿ Régime de retraite complémentaire : C.I.R.I.C.A. 226, bd Voltaire 75011
Paris ;

 

Ÿ Régime de retraite : I.P.R.I.S, 2, avenue du 8 Mai 1945 95202, Sarcelles.

 

Le Salarié bénéficiera par ailleurs d’un régime d’assurance complémentaire
maladie, décès et invalidité conforme à celui dont bénéficient actuellement les
autres salariés de la Société appartenant à la même catégorie professionnelle
que ce dernier, lequel pourra être modifié selon les circonstances. Le Salarié
sera redevable des

 

      

(“Executive Bonus Plan”), and acknowledges that the title and terms of such
Executive Bonus Plan may be established and modified from time to time.

 

The Bonus shall amount to seventy percent (70%) of the Employee’s annual gross
base salary if objectives are reached.

 

Clause 5. - Travel and Assignment Costs

 

The reasonable costs incurred in the interest of the Company, which have been
authorized in advance, will be reimbursed upon the production of receipts in
compliance with the travel and assignment costs policy in force in the Company.

 

For the needs of his mission, the Company will provide the Employee with a
company car in alignment with the Company Car Policy of the Company.

 

The Employee will be authorized to use the company car for private use.

 

According to French law the private use is taxable as remuneration in kind,
which shall be taken into consideration for a tax and social security
standpoint.

 

Clause 6. – Social security

 

The Employee will contribute to all the mandatory social coverage schemes and
shall be liable for his shares of such contributions.

 

For the Employee’s information, the entities in charge of managing the pension
scheme are:

 

Ÿ Additional pension scheme: C.I.R.I.C.A. 226, blvd Voltaire 75011 Paris;

 

Ÿ Pension scheme: I.P.R.I.S 2, avenue du 8 Mai 1945 95202 Sarcelles.

 

The Employee shall also benefit from complementary health, death and disability
insurance schemes consistent with the plans currently provided to other
similarly situated employees of the Company, as may change from time to time.
The Employee shall be liable for his shares of contributions attached to these
schemes.

 

 

4/8



--------------------------------------------------------------------------------

     

cotisations salariales y afférentes.

 

Article 7. – Durée du travail – Congés payés

 

Compte tenu de son statut de Cadre Dirigeant, le Salarié n’est pas soumis à
l’accord relatif à la semaine de 35 heures applicable dans l’entreprise. Le
Salarié bénéficiera des congés payés et avantages sociaux selon les dispositions
du Code du Travail et de la Convention Collective applicable. Il bénéficiera
ainsi de 25 jours ouvrés de congés payés annuels.

 

Article 8. – Propriété Intellectuelle

 

8.1 Le Salarié s’engage, par les présentes, à faire part immédiatement à la
Société des créations de l’esprit, créations, analyses, études, programmes,
sous-programmes, techniques, en ce compris les techniques financières, procédés,
méthodes et procédures (ci-après collectivement les « Créations »), les
recherches, améliorations ou inventions (brevetables ou non) (ci-après les «
Inventions ») de quelque nature que ce soit, qu’il serait amené à créer ou à
inventer, et s’engage également à communiquer à la Société l’ensemble des
informations utiles relatives à ces Créations et Inventions.

 

8.1.1 Les Créations

 

L’ensemble des droits patrimoniaux, en ce compris l’ensemble des droits stipulés
dans le Code de la propriété intellectuelle français, sur l’ensemble des
Créations que le Salarié pourrait être amené à créer dans l’exercice de ses
fonctions au titre du présent Contrat, quelle que soit la nature de l’œuvre
concernée, seront transférés à titre gratuit à la Société au fur et à mesure de
leur création, sur une base exclusive et internationale, et ce pendant toute la
durée de validité des droits de propriété intellectuelle sur ces Créations, pour
l’ensemble des modes d’exploitation présents ou futurs et sur tout support connu
ou inconnu. Nonobstant ce qui précède, conformément à l’article L. 113-9 du Code
de la propriété intellectuelle français, l’ensemble des droits patrimoniaux sur
les logiciels ou leur documentation que le Salarié pourrait être amené à créer
dans l’exercice de ses fonctions ou d’après les instructions de la Société sont
dévolus à la Société qui est seule habilitée à les exercer sans être tenue de
verser une rémunération supplémentaire au Salarié.

 

8.1.2 Les Inventions

 

      

Clause 7. - Working time - Paid holidays

 

Given the level of responsibility and status, the Employee shall not be subject
to the 35-hour working time agreement applicable within the Company. However the
employee will be subject to the application of the Labor code and of the
applicable collective bargaining agreement. He will be entitled to 25 days
throughout of annual paid-leaves.

 

Clause 8. – Intellectual Property

 

8.1 The Employee hereby agrees to immediately notify the Company of any works of
the mind, creations, analyses, studies, programs, sub-programs, techniques,
including any financial techniques, processes, methods, procedures (collectively
the “Creations”), research, improvements or inventions (whether patentable or
not) (the “Inventions”) of any kind that it may create or invent, and to provide
all useful information concerning these Creations and Inventions to the Company.

 

8.1.1 The Creations

 

All of the economic rights, including all of the rights referred to in the
French Intellectual Property Code, in and to all such Creations as the Employee
may create during the performance of this Agreement, regardless of the type of
work concerned, shall be transferred free of charge to the Company gradually as
and when they are created, on an exclusive and worldwide basis, and for the
entire validity period of the intellectual property rights therein, for all
modes of exploitation existing now or in the future and upon any material
support known or unknown. Notwithstanding the foregoing, in accordance with
Article L. 113-9 of the French Intellectual Property Code, all of the economic
rights in and to any software or its documentation that the Employee may create
during the performance of his duties or based on the Company’s instructions
shall be vested to the Company, which shall be solely authorized to exercise
them without any extra remuneration being due to the Employee.

 

8.1.2 The Inventions

 

In accordance with article L.611-7 of the French

 

 

5/8



--------------------------------------------------------------------------------

Conformément aux dispositions de l’article L.611-7 du Code de la propriété
intellectuelle, les Inventions réalisées par le Salarié, dans l’exercice de ses
fonctions comportant une mission inventive, ou dans le cadre d’études ou de
recherches qui lui seraient explicitement confiées (« Inventions de Mission »),
appartiendront automatiquement et de plein droit à la Société. A ce titre, le
Salarié inventeur, dont le rôle a été prédominant dans la conception et/ou la
réalisation de l’Invention de Mission, percevra une rémunération supplémentaire
à définir entre les parties conformément aux dispositions de la convention
collective applicable.

 

Toutes les Inventions qui ne sont pas qualifiées d’Inventions de Mission
appartiennent aux Salariés. Toutefois si ces Inventions ont été conçues ou
développées par le Salarié soit dans le cours de l’exécution de ses fonctions,
soit dans le domaine d’activité de la Société, soit par la connaissance ou
l’utilisation des techniques et des moyens spécifiques de la Société (les
« Inventions Hors Mission »), la Société a le droit, sans refus possible de la
part du Salarié, de se faire attribuer la propriété de ces Inventions Hors
Mission. Conformément à l’article R.611-7 du Code de la propriété
intellectuelle, la Société dispose d’un délai de quatre 4 mois, à compter de la
date de réception par la Société de la déclaration d’Invention pour revendiquer
le droit d’attribution de l’Invention Hors Mission ou renoncer à ce droit. A ce
titre, le Salarié inventeur percevra un juste prix à définir entre les parties
conformément aux dispositions de la convention collective applicable.

 

8.2 Le Salarié déclare qu’à sa connaissance, il n’a, à la date de signature du
présent Contrat, aucune obligation vis-à-vis des ses précédents employeurs ni
d’autres tiers concernant des demandes de brevets ou des cessions d’inventions
ou d’informations couvrant des suggestions d’améliorations techniques.

 

Article 9. - Non sollicitation

 

Le Salarié s’engage, au cours des 12 mois suivants la rupture du présent
Contrat, pour quelque raison que ce soit, à ne pas, directement ou
indirectement, en quelque qualité que ce soit :

 

- débaucher de la Société ou tenter de débaucher de la Société ou employer ou
engager ou tenter d’employer ou d’engager, tout membre du personnel de la
Société à son profit ou à celui de quiconque ;

 

      

Intellectual Property Code, the Inventions made during the performance of the
Employee’s employment contract or any studies or research entrusted to it by the
Company (“Inventions de Mission”) shall belong automatically and by the law
itself to the Company. In this respect, the Employee who played a key role in
designing and/or developing the invention will receive an additional
remuneration to be determined by the Parties according to the provisions of the
applicable collective bargaining agreement.

 

Any inventions that are not qualified as “Inventions de Mission” belong to the
Employee. Nevertheless the Inventions that may be made in the Company’s business
sector during the performance of the Employee’s duties or as a result of the use
or knowledge of any resources, material techniques or information specific to
the Company or provided by the Company (“Inventions Hors Mission”) may be
allocated to the Company, without possibility for the Employee to object.
According to article R.611-7 of the French Intellectual Property Code, the
Company may claim allocation of the Invention within a 4-month period starting
from the day when the Company received the notice of invention. The Inventor
will receive a fair compensation to be determined by the Parties according to
the provisions of the applicable collective bargaining agreement.

 

8.2 The Employee declares that, as far as he is aware, he has no obligation on
the date of signature of this Contract with regard to its previous employers or
other third parties in relation to patent requests or the assignment of
inventions or information covering suggestions for technical improvements.

 

Clause 9. - Non-solicitation

 

The Employee undertakes, during 12 months following the dismissal of the
Employment Agreement on whatever grounds, directly or indirectly:

 

- not to discharge Company or to try to discharge Company or to employ or engage
or try employing or hiring, any member of the personnel of the Company for his
benefit or that

 

   

 

6/8



--------------------------------------------------------------------------------

- laisser démarcher commercialement les Clients de la Société chez qui le
Salarié aurait réalisé une mission ou prestation au cours des six mois
précédents le jour de son départ effectif de la Société ;

 

- traiter avec un des Clients ou Prospects de la Société chez qui le Salarié
serait intervenu dans le cadre de ses fonctions chez MSC.Software au cours des
six mois précédents le jour de son départ effectif de la Société.

 

Article 10. - Clause de discrétion

 

Le Salarié s’engage :

 

- pendant la durée de son Contrat, à ne pas exercer, hors de sa fonction,
d’autres activités quelles qu’elles soient, que ce soit à titre gracieux ou
onéreux, sans accord préalable d’un représentant autorisé de la Société ;

 

- pendant la durée de son Contrat et au terme de ce Contrat, à n’utiliser, et à
ne divulguer, aucun des documents ou informations confidentiels concernant les
produits et/ou les services de la Société, dont il aurait pris connaissance
pendant l’exercice de ses fonctions.

 

Le Salarié s’oblige à respecter le secret professionnel le plus absolu sur
toutes les affaires dont il aurait à connaître dans l’exercice de ses fonctions
tant au cours de l’exécution du présent contrat qu’après sa rupture.

 

Le salarié s’engage à restituer à la Société, à la date de rupture de son
contrat de travail, tous les documents, matériels, copie de documents, logiciels
et autres dont il aurait eu l’usage au cours de l’exécution de son contrat de
travail.

 

Article 11. - Clause de non divulgation d’informations confidentielles et
d’absence de conflit d’intérêt.

 

En complément de la clause 10, l’accord Salarié de non divulgation
d’informations confidentielles et d’absence de conflit d’intérêt (annexe 2) est
un élément contractuel constitutif à part entière de ce contrat de travail,
liant le Salarié à l’Entreprise.

 

Article 12. - Droit applicable et compétence

 

      

of whoever;

 

- not to allow to do business with the Customers of the Company where the
Employee would have completed a mission during six months previous the day of
its effective departure of the Company;

 

- not to deal with one of the Customers or Prospective customers of the Company
where the Employee would have completed a mission during six months previous the
day of its effective departure of the Company.

 

Clause 10. - Confidentiality clause

 

The Employee undertakes:

 

- for the duration of his Contract, not to carry out, outside the scope of his
duties, any similar activity, whether free of charge or for valuable
consideration, without the prior consent of a qualified representative of the
Company;

 

- for the duration of his Contract and until termination of this Contract, not
to use or disclose any documents or confidential information relating to the
products and/or services of the Company of which he may have become aware during
the exercise of his duties.

 

The Employee agrees to keep strictly secret and confidential any and all such
matters as he may be informed of in connection with the performance of his
duties, throughout the term hereof, and after the termination hereof.

 

The Employee further agrees to return to the Company, on the date of termination
of his employment contract, any and all such documents, equipment, copies of
documents, software and other items as he may have used in connection with the
performance of this employment contract.

 

Clause 11. - MSC.Software Employee Nondisclosure and Conflict-of-interest
Agreement

 

Complementary to Clause 10, the MSC.Software Employee Nondisclosure and
Conflict-of-interest Agreement is a contractual agreement linking the Employee
to the Company, a copy of which is

 

 

7/8



--------------------------------------------------------------------------------

Le présent Contrat ainsi que les droits et obligations des parties seront régis
et interprétés conformément au droit français ainsi qu’aux dispositions de la
Convention Collective applicable et seront soumis à la compétence des
juridictions françaises.

 

La version française du présent contrat prévaudra.

 

Article 13.- Obligations diverses

 

Le Salarié s’engage à informer la Société de toute modification qui
interviendrait dans sa situation faisant l’objet d’une mention au présent
contrat.

 

Fait à Les Ulis - Courtaboeuf, en deux exemplaires originaux, le 2008.

 

      

attached and signed by the Employee

 

Clause 12. - Applicable law and jurisdiction

 

This agreement shall in all respects be construed and operated in conformity
with French law and to the provisions of the applicable Collective Bargaining
Agreement and shall be subject to the jurisdiction of the French Courts.

 

The French version of this agreement shall prevail.

 

Clause 13. - Miscellaneous

 

The Employee agrees to notify the Company of any changes to his situation as
mentioned herein.

 

Signed in Les Ulis - Courtaboeuf, in two original copies, on
                    , 2008.

 

   

John A. MONGELLUZZO

Pour la Société

  

    M. Amir Mobayen*

Le Salarié

                   

 

* Faire précéder la signature de la mention manuscrite « Lu et approuvé, bon
pour accord ».

      

John A. MONGELLUZZO

MSC.Software SARL

 

/s/ John A. Mongelluzzo

   M. Amir Mobayen*


The Employee

 

/s/ M. Amir Mobayen

                  

* Please handwrite the words “read and approved by” before your signature.

 

Read and approved

 

   

 

8/8